                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 CAMILLE HANEY and BARBARA                             )
 SLACK,                                                )
                                                       )
                  Plaintiffs,                          )
                                                       )
                  v.                                   ) Case No. 18 CV 5417
                                                       )
 BRIDGE TO LIFE, LTD., a Wyoming                       ) Judge Joan H. Lefkow
 corporation, and STEVAN F.                            )
 SCHWEIGHARDT,                                         )
                                                       )
                  Defendants.                          )

        Camille Haney and Barbara Slack, both shareholders in Bridge to Life, Ltd., sued Bridge

to Life for failing to issue them Wyoming share certificates when it redomesticated from

Delaware to Wyoming. Bridge to Life moves for summary judgment on all counts that have not

already been dismissed or withdrawn. (See dkt. 37 at 13.) The motion (dkt. 51) is granted. 1

                                      STATEMENT OF FACTS 2

        Incorporated in Delaware in 2005, Bridge to Life is a medical supply company that

develops, manufactures and sells organ transplant solutions in the United States. (Dkt. 58 ¶ 1.)

Soon after its founding, Bridge to Life engaged Camille Haney and Barbara Slack to promote

Bridge to Life at a conference and connect it with influential people in the healthcare field. (Dkt.


        1
         This court has jurisdiction under 28 U.S.C. §§ 1331 and 1367. Venue is proper under 28 U.S.C.
§ 1391(b)(2).
        2
           Unless otherwise noted, the facts set out below are taken from the parties’ Local Rule 56.1
statements and are construed in the light most favorable to the non-moving party. The court will address
many but not all the factual allegations in the parties’ submissions, as the court is “not bound to discuss in
detail every single factual allegation put forth at the summary judgment stage.” Omnicare, Inc. v.
UnitedHealth Grp., Inc., 629 F.3d 697, 704 (7th Cir. 2011). Following its regular practice, the court has
considered the parties’ objections to the statements of facts and includes in its opinion only those portions
of the statements and responses that are appropriately supported and relevant to the resolution of this
motion. Any facts that are not controverted as required by Local Rule 56.1 are deemed admitted.
65 ¶¶ 1–4.) 3 In 2006, Bridge to Life issued 100,000 shares to plaintiffs Camille Haney and

Barbara Slack. (Dkt. 58 at ¶¶ 4–5; dkt. 65 ¶ 6.) (The parties dispute whether these shares were

meant as compensation for Haney and Slack’s establishing a nonprofit organization in

connection with Bridge to Life that never materialized, but the dispute is not material here) (Dkt.

58 ¶¶ 4–9; dkt. 65 ¶¶ 5–8.)

        In 2014, Bridge to Life redomesticated from Delaware to Wyoming after receiving board

and shareholder approval. (Dkt. 58 ¶ 12.) In a letter dated February 27, 2014, Bridge to Life

informed shareholders of its redomestication and requested that they return either their Delaware

stock certificates or an Affidavit of Lost Stock Certificate so that Bridge to Life could “collect

and retire all outstanding and issued Delaware certificates.” (Id. ¶ 17.) Haney received the letter.

(Id. ¶ 20). Soon afterwards, she had a telephone conversation with Bridge to Life’s corporate

secretary, Shawn Rice, after which Bridge to Life believed that Haney had voluntarily agreed to

cancel her shares and Haney believed that Bridge to Life was going to issue her a new Wyoming

share certificate. (Dkt. 58 ¶¶ 22, 23.) 4 On April 8, 2014, Haney sent Bridge to Life an un-

notarized Affidavit of Lost Stock Certificate because she no longer had the physical Delaware

share certificate. (Id. ¶ 21.) Haney never received a Bridge to Life Wyoming certificate in return

and never contacted Bridge to Life about the missing certificate until nine days before this




        3
          Many of Bridge to Life’s responses to the plaintiffs’ statement of additional facts were
improper, admitting the substance of the statements but nonetheless making long, argumentative denials
and objections. (E.g., dkt. 65 ¶ 23 (“23. Ms. Haney and Ms. Slack did not receive any other compensation
for the services that they provided to BTL. . . . RESPONSE: Disputed. It is undisputed that Ms. Haney
and Ms. Slack did not receive other compensation, but Defendants dispute the implication that any other
compensation . . . was due . . . .”).) “[A] Rule 56.1(b)(3)(A) response is not the place for purely
argumentative denials.” Malec v. Sanford, 191 F.R.D. 851, 583 (N.D. Ill. 2000).
        4
          Haney unnecessarily attacks Rice’s credibility, which is irrelevant on a motion for summary
judgment because the court does not make credibility determinations. Omnicare, Inc. v. UnitedHealth
Grp., Inc., 629 F.3d 697, 704 (7th Cir. 2011).
                                                    2
litigation began. (Id. ¶¶ 25–26.) Considering the matter “old business,” Haney did not inquire

after her missing shares because “she did not care enough to expend the energy to obtain her

share certificate from [Bridge to Life].” (Id. ¶ 28.)

       Other shareholders also had difficulties receiving their Wyoming certificates. Most

relevant here are two other shareholders. First, the Gaffney Family Limited Partnership

(“Gaffney”) did not receive its full allotment of Wyoming certificates because Bridge to Life

claimed that Gaffney never furnished consideration for the shares and that some shares were

duplicates. (Dkt. 65 ¶ 28.) After not receiving its shares, Gaffney followed up with Bridge to Life

several times, but Bridge to Life did not claim that Gaffney never provided consideration until

sometime in 2015. (Id. ¶ 29.) Similarly, Bridge to Life disputed some of Lawrence Kravetz’s

shares (the subject of a related lawsuit pending before this court, Kravetz v. Bridge to Life, Ltd.,

No. 16 CV 9194). Kravetz originally sued Bridge to Life for securities fraud in Delaware in

December 2015. (Dkt. 37 at 9.)

       Unlike Haney and these other shareholders, Slack never received the redomestication

letter because Bridge to Life repeatedly mailed it to a personal address at which she no longer

resided. (Id. ¶¶ 15, 18.) Although it is undisputed that Slack did not advise Bridge to Life that

she had moved, taking the facts in the light most favorable to her, Bridge to Life knew her

business address and could have mailed the letter there. (Id. ¶ 16.) Having never received the

letter, Slack never sent in her Delaware certificate or an affidavit and thus never received a

Wyoming certificate. (Id. ¶ 19.)

       On July 31, 2018, Haney asked Bridge to Life to issue her Wyoming certificate. (Id.

¶ 31.) After waiting nine days for a response, Haney and Slack filed this suit on August 9, 2018.

(Id.) In the complaint, they both claimed unjust enrichment (dkt. 1 at 16) and declaratory



                                                  3
judgment. (Id. at 26.) Haney also alleges civil theft (id. at 12), breach of contract (id. at 14),

promissory estoppel (id. at 15), and violation of Wisconsin (where Haney and Slack both live),

Wyoming, and federal securities laws. (Id. at 17, 21, 23, 25.) 5 Less than two months later, Bridge

to Life offered to issue both Slack and Haney certificates for 100,000 Wyoming shares each if

they returned their Delaware certificates or a notarized affidavit of lost stock certificate. (Id.

¶¶ 32, 34.) Neither has accepted the offer. (Id. ¶¶ 33, 35–37.)

        The Wyoming certificates that Bridge to Life offered represent shares that still exist and

that belong to Haney and Slack, as Bridge to Life never canceled or retired either Haney’s or

Slack’s underlying shares. (Id. ¶¶ 49, 60.) Slack conceded this by not responding to the Rule 56.1

statement that her shares were never canceled or retired and that she never thought otherwise.

(Id. ¶¶ 59–60.) Malec, 191 F.R.D. at 584 (“[T]he nonmovant’s response should mirror the

movant’s statement in form (i.e. paragraph one should correspond to paragraph one of the

movant’s statement).”) Haney “disputed” that her shares were not canceled but cited no evidence

in the record to support that dispute. (Id. ¶ 49.) But “a general denial is insufficient to rebut a

movant’s factual allegations; the nonmovant must cite specific evidentiary materials justifying

the denial.” Malec, 191 F.R.D. at 584. Because “a nonmovant’s failure to adhere to these

requirements is equivalent to admitting the movant’s case,” Malec, 191 F.R.D. at 584, Haney and

Slack admitted that their shares were never canceled or retired.

        In the same vein, Haney and Slack filed a statement of additional facts asserting that

several documents list Bridge to Life Wyoming shareholders but do not include them or,

sometimes, list Haney as having no shares. (Dkt. 65 ¶ 37; dkt. 59-7; dkt. 59-8; dkt. 59-10; dkt.

59-11; dkt. 59-12; dkt. 59-13; dkt. 59-14.) They assert that these are the official shareholder rolls,



        5
            Other claims have been dismissed or withdrawn. (See generally dkt. 37.)
                                                     4
but these documents are unauthenticated, and one is undated. “To establish a proper foundation

at the summary judgment stage, the party seeking to offer the business record must attach an

affidavit sworn to by a person who would be qualified to introduce the record as evidence at trial,

for example, a custodian or anyone qualified to speak from personal knowledge were admissible

as business records.” Campbell v. Coca-Cola Enters., Inc., No. 11 C 1674, 2012 WL 182211, at

*3 (N.D. Ill. Jan. 18, 2012). None of these documents is admissible, nor do they represent

admissible evidence that could sustain plaintiffs’ case at trial. Malec, 191 F.R.D at 585

(“[A]lthough the evidence supporting a factual contention need not be admissible itself, it must

represent admissible evidence.”).

                                      LEGAL STANDARD

       Summary judgment obviates the need for a trial where there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). A genuine issue of material fact exists if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,

106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). To determine whether any genuine fact issue exists,

the court must assess the proof as presented in depositions, answers to interrogatories,

admissions, and affidavits that are part of the record. Fed. R. Civ. P. 56(c). In doing so, the court

must view the facts in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Scott v. Harris, 550 U.S. 372, 378, 127 S. Ct. 1769, 167 L. Ed.

2d 686 (2007). The court may not weigh conflicting evidence or make credibility

determinations. Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697, 704 (7th Cir. 2011).

       The party seeking summary judgment bears the initial burden of proving there is no

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 91



                                                  5
L. Ed. 2d 265 (1986). In response, the non-moving party cannot rest on their pleadings alone but

must designate specific material facts showing that there is a genuine issue for trial. Id. at 324,

106 S. Ct. 2548; Insolia v. Philip Morris Inc., 216 F.3d 596, 598 (7th Cir. 2000). If a claim or

defense is factually unsupported, it should be disposed of on summary judgment. Celotex, 477

U.S. at 323–24, 106 S. Ct. 2548.

                                              ANALYSIS

I.      Choice of Law

        This court held in a motion to dismiss in the related case that the court will apply the law

of the state of incorporation to a “breach of contract claim relate[d] to the [corporation’s]

issuance of stock.” Kravetz v. Bridge to Life, No. 16 C 9194, dkt. 42 at 4 (quoting CDX

Liquidating Tr. v. Venrock Assocs., 640 F.3d 209, 212 (7th Cir. 2011)). The same reasoning

applies to the quasi-contractual claims of promissory estoppel and unjust enrichment. Wyoming

law therefore applies. Because the parties have identified no material differences between

Wyoming and Illinois law, 6 the court does not consider any of Bridge to Life’s arguments under

Illinois law forfeited. Wisconsin, Wyoming, and federal law apply to Haney’s counts under

Wisconsin, Wyoming, and federal statutes.

II.     Slack

        A.      Mootness

        Bridge to Life argues that Slack’s claims are moot. “Article III of the United States

Constitution confers on the federal courts jurisdiction over cases and controversies. Both litigants

must have a personal interest in the case at the beginning of the litigation, and their interests must



        6
          Illinois has different elements of unjust enrichment than Wyoming, see Prudential Ins. Co. of
Am. v. Clark Consulting, Inc., 548 F. Supp. 2d 619, 622 (N.D. Ill. 2008), but the difference is immaterial
to the dispositive issues discussed below.
                                                     6
persist throughout its entirety. A case becomes moot when the dispute between the parties no

longer rages . . . .” Holstein v. City of Chicago, 29 F.3d 1145, 1147 (7th Cir. 1994). “Once the

defendant offers to satisfy the plaintiff’s entire demand, there is no dispute over which to litigate,

and a plaintiff who refuses to acknowledge this loses outright, under Fed. R. Civ. P. 12(b)(1),

because he has no remaining stake.” Id. (quoting Rand v. Monsanto Co., 926 F.2d 596, 598 (7th

Cir. 1991))

       Bridge to Life argues that it offered to satisfy Slack’s entire demand when it offered her

the opportunity to exchange her Delaware certificate for her Wyoming certificate. Slack

responds that this was not complete relief because she wanted damages in addition to her

Wyoming certificate. Although as explained below, Slack has no damages, Slack’s claim is not

moot because she requested a declaration that Bridge to Life must tender her a Wyoming share

certificate without precondition. Bridge to Life offered to tender her Wyoming certificate only on

the condition that she return her Delaware certificate. The tender was therefore not full relief.

       B.      Unjust Enrichment (Count IV)

       Although Slack’s claims are not moot, they are meritless. Because Slack never received

the redomestication letter, she never turned in her Delaware certificate and thus cannot claim to

have lost something of value, unlike some of her fellow shareholders. (See dkt. 37 at 5

(“[N]othing tangible was taken or withheld from [Slack].”).) Under Wyoming law, her Delaware

shares carried over after Bridge to Life redomesticated to Wyoming; her failure to exchange

certificates had no effect on her underlying shares. See Wyo. Stat. § 17-16-1810(f)–(g) (property

of corporation and status of shareholders in foreign corporation that redomesticates to Wyoming

unaffected by redomestication); Wyo. Stat. § 17-16-625 (“[T]he rights and obligations of

shareholders are identical whether or not their shares are represented by certificates.”). Nothing



                                                  7
was taken from her, and her position as shareholder was unaffected. Because Slack suffered no

damages, Bridge to Life is entitled to summary judgment.

       Slack argues that Bridge to Life “erased Ms. Slack from its shareholder roll,” but she

conceded in her Rule 56.1 response that it did not. Her simultaneous, contradictory claim in her

statement of additional facts does not cite competent evidence in support. In other words, Slack

has conceded that her shares remain valid and, despite her efforts to contradict her concession,

could not prove otherwise at trial. Further corroborating this, Bridge to Life’s position for the

entire litigation has been that Slack is welcome to swap her Delaware certificate proving her

ownership of those shares for a Wyoming equivalent whenever she wishes. There is thus no

genuine issue of material fact that Slack is, as she has ever been, the owner of 100,000 shares of

Bridge to Life common stock, and that the redomestication did not affect her at all. She therefore

cannot prove damages.

       Even if Slack could prove damages, she could not show that Bridge to Life unjustly

enriched itself. Under Wyoming law, “a party who is seeking damages on the basis of unjust

enrichment must prove the following four elements: (1) [v]aluable services were rendered, or

materials furnished, (2) to the party to be charged, (3) which services or materials were accepted,

used and enjoyed by the party to be charged, and (4) that the services or materials were furnished

under such circumstances as would reasonably notify the party to be charged that the plaintiff, in

rendering such services or furnishing such materials, expected to be paid by the party to be

charged. Without such payment, the party would be unjustly enriched.” Tetra Tech, Inc. v. Jerry

Herling Constr., Inc., No. 2:08-CV-00210-SWS, 2011 WL 13272829, at *4 (D. Wyo. Oct. 31,

2011). Slack did not provide any services or materials to Bridge to Life in connection with the

redomestication and therefore cannot satisfy any of the elements of unjust enrichment.



                                                  8
       If Slack claims that Bridge to Life was unjustly enriched when it accepted her services in

2006, the statute of limitations bars her claim. Slack last provided services to Bridge to Life in

2006 but filed this suit in 2018. The Wyoming statute of limitations for implied contracts is 8

years. Wyo. Stat. § 1-3-105(a)(ii)(B). Any claim for unjust enrichment related to services she

provided in 2006 expired in 2014. Slack responds that the claim did not accrue until the

redomestication in 2014, at which point she claims (contrary to her concession and without

evidentiary support) that Bridge to Life retired her shares. But even if that were so, it would

sound in conversion—taking away something she already owned—rather than unjust

enrichment—failure to compensate for services. Tetra Tech, 2011 WL 13272829, at *4.

       C.      Declaratory Judgment (Count X)

       Slack’s count for declaratory judgment seeks a declaration that Bridge to Life must issue

a Wyoming certificate for 100,000 shares without precondition. She has cited nothing that would

entitle her to a certificate that duplicates the certificate she already has. Slack argues that Bridge

to Life has not shown any reason why it needs her Delaware certificate to issue a Wyoming

certificate. But she is the plaintiff, not Bridge to Life. “In an action for declaratory judgment, the

burden of proof rests with the party seeking relief.” United Nat’l Ins. Co. v. Fasteel, Inc., 550 F.

Supp. 2d 814 (N.D. Ill. 2008). Slack shows no entitlement to Wyoming certificates under

Wyoming law. Nor does she show any contractual entitlement. Even if she had received the

exchange letter, it offered to issue a Wyoming certificate in exchange for Delaware certificate,

which she now steadfastly refuses. Because Slack has no statutory or contractual right to her

requested relief, Bridge to Life is entitled to summary judgment.




                                                   9
III.    Haney

        A.      Civil Theft (Count I)

        Under Wisconsin law, “[a]ny person who suffers damage or loss by reason of intentional

conduct that . . . is prohibited under . . . [the Wisconsin criminal theft statute] . . . has a cause of

action against the person who caused the damage or loss.” Wis. Stat. § 895.446(1). Because

“[s]ummary judgment is the ‘put up or shut up’ moment in a lawsuit,” Siegel v. Shell Oil Co.,

612 F.3d 932, 937 (7th Cir. 2010), Haney has to produce competent evidence that she “suffer[ed]

damage or loss” to survive summary judgment on her civil theft claim. She has failed to do so.

        Haney has identified two potential theories of damages: (1) Her shares were canceled,

and (2) her shares were diluted. The first theory fails because, as stated, she has conceded her

shares were not canceled (Dkt. 58 ¶ 49); and her supposed evidence to the contrary is

inadmissible. Although it is undisputed that Haney did not immediately receive her Wyoming

certificate, that did not affect her underlying ownership of the shares. Wyo. Stat. § 17-16-625

(“[T]he rights and obligations of shareholders are identical whether or not their shares are

represented by certificates.”). Haney has not articulated any damages resulting from not having

the certificate, as opposed to not having the shares. Moreover, even if she had, Bridge to Life

immediately offered Haney to exchange her certificate, which would moot any such damages.

        The second theory fails because, even if dilution can constitute damages, Haney has not

shown that she suffered any dilution “by reason of” theft. Wis. Stat. § 895.446(1). Haney’s

dilution theory is that Bridge to Life issued new shares to employees, making Haney’s shares

less valuable. Haney cannot plausibly argue that issuing shares to others amounted to theft.

        Because Haney has no evidence that she “suffer[ed] damage or loss,” Bridge to Life is

entitled to summary judgment on Count I.



                                                   10
       B.      Breach of Contract (Count II)

       Bridge to Life first argues that Haney conceded that she did not have a contract. Bridge to

Life served an interrogatory on Haney asking her to identify “each and every contract you claim

to exist between you and any Defendant . . . .” (Dkt. 54-10 ¶ 7.) Haney responded, “no such

contracts exist,” although she made that answer “subject to and without waiving” general

objections including vagueness. (Id.) In her response to Bridge to Life’s statement of undisputed

facts, Haney now claims that she misunderstood the interrogatory, believing that her response

meant that “she had no contract to receive the Delaware shares in exchange for the services that

she provided” but did not disclaim other contracts. (Dkt. 58 ¶ 37.) And in her opposition

memorandum, Haney argues that Bridge to Life’s argument “is an unfair attempt at ‘gotcha.’”

(Dkt. 57 at 14.) She does not, however, engage the argument on its merits.

       Rule 37(c) precludes the use of evidence not disclosed in discovery “unless the failure

was substantially justified or harmless.” Fed. R. Civ. P. 37(c)(1). Because Haney’s

rationalizations do not persuade the court, the failure was not substantially justified. The

interrogatory was clear, and Haney’s response was incorrect. Haney’s legal response is equally

unhelpful; there is no “gotcha” exception to the Federal Rules of Civil Procedure. Haney cites no

law to explain why she may present summary judgment evidence and arguments that contradict

her discovery responses; she simply makes those arguments and cites that evidence.

       But Haney’s incorrect response to Bridge to Life’s interrogatory was harmless because

Haney had already made known to Bridge to Life that she considered the redomestication letter

to outline the terms of a contract. She pleaded it in her complaint and attached it as an exhibit to

the complaint. (Dkt. 1 ¶¶ 85–90; dkt. 1-2.) Moreover, as explained below, the breach of contract

claim fails even if a contract existed. The same is not true, however, to the extent that Haney



                                                 11
claims that Bridge to Life breached her Subscription Agreement (see dkt. 57 at 14–15), which

Haney neither mentioned in her complaint nor mentioned in response to Bridge to Life’s

interrogatory. Thus, under Rule 37(c), Haney may not argue that Bridge to Life breached the

Subscription Agreement.

        The court finds that Haney and Bridge to Life had a contract based on the

redomestication letter. Bridge to Life sent the letter to Haney offering to issue a Wyoming

certificate if she returned either her Delaware certificate or an affidavit of lost stock certificate.

Haney submitted her affidavit, which was enough to constitute acceptance. See Anderson

Excavating & Wrecking Co. v. Certified Welding Corp., 769 P.2d 887, 890 (Wyo. 1988) (“The

acceptance may be a return promise to perform or an actual performance . . . .”). Submitting the

affidavit was also consideration because it disclaimed any interest in her now-lost certificate, a

detriment. Worley v. Wyo. Bottling Co., 1 P.3d 615, 622 (Wyo. 2000) (“A generally accepted

definition of consideration is that a legal detriment has been bargained for and exchanged for a

promise. Detriment means giving up something which immediately prior thereto the promisee

was privileged to keep.” (citations omitted)). Because the letter contained an offer, Haney

accepted it, and Haney furnished consideration, a contract existed as a matter of law.

        Bridge to Life is nonetheless entitled to summary judgment because, as explained above,

Haney has no damages, a necessary element of a breach of contract claim. Schlinger v. McGhee,

268 P.3d 264, 268 (Wyo. 2012) (“entitlement of injured party to damages” is an element of

breach of contract). Haney argues that she has damages because her shares were canceled, but

they were not, as explained above. Haney also argues that her shares were diluted, but just as

dilution was not caused by theft, neither was it caused by a breach of contract. The

redomestication letter offered to “issue to you a new Wyoming stock certificate” in exchange for



                                                   12
the return of Delaware certificates. (Dkt. 1-2.) It did not promise never to issue common stock to

employees. (Id.) Nor does Haney identify any other agreement not to issue more common stock.

To the contrary, because the articles of incorporation authorized Bridge to Life to issue up to 50

million shares of common stock, Haney has known all along that her shares might validly be

diluted if Bridge to Life issued more shares to others. (Dkt. 58 ¶ 3.) 7 Thus, even if dilution is an

injury, it is not an injury caused by a breach of any contract. Bridge to Life is therefore entitled

to summary judgment on Count II.

        C.      Promissory Estoppel and Unjust Enrichment (Counts III and IV)

        Because Haney had a contract with Bridge to Life, Bridge to Life is entitled to summary

judgment on Haney’s unjust enrichment and promissory estoppel claims. Where an express

contract exists, the plaintiff cannot recover on quasi-contractual theories like promissory estoppel

and unjust enrichment. Wagner v. Reuter, 208 P.3d 1317, 1322 (Wyo. 2009) (holding

promissory estoppel and unjust enrichment “are precluded by the existence of an enforceable

contract”). Haney therefore cannot recover on counts III (promissory estoppel) or IV (unjust

enrichment). If Haney claims, as Slack does, that her unjust enrichment claim is related to her

services between 2005 and 2006, rather than the redomestication in 2014, it is untimely. Supra,

Section II.B.

        D.      Securities Fraud (Counts V, VII, and IX)

        As the court explained in its ruling on the motion to dismiss, the federal (count IX),

Wisconsin (Count V), and Wyoming (Count VII) securities laws all have two-year statutes of

limitations that run from the earlier of when Haney discovered the fraud or when a reasonably



        7
         Haney no longer presses her earlier claim that Bridge to Life’s directors and officers nefariously
issued more shares to themselves at the expense of disfavored shareholders. Discovery debunked that
theory.
                                                    13
diligent plaintiff would have discovered the fraud. (Dkt. 37 at 7–8.) Although diligence is

ordinarily a question of fact, it becomes “an issue for the court” when “the relevant facts are

undisputed and only one conclusion may be drawn from them.” Amerigas Propane, L.P. v. BP

Am., Inc., 691 F. Supp. 2d 844, 859 (N.D. Ill. 2010). Here, Haney admits that after sending in her

affidavit of lost stock certificate but not receiving her Wyoming certificate, she did not care

enough to spend the energy inquiring after it. (Dkt. 58 ¶ 28.) This supports only one conclusion:

Haney did not exercise ordinary diligence. Haney responds that she did not find it unusual that

Bridge to Life would not respond to her because she had been totally out of touch with Bridge to

Life’s affairs for many years before the redomestication. (Dkt. 57 at 16.) That does not help her

cause. The reason for her lack of diligence is irrelevant; what matters is the undisputed fact that

Haney “did not care enough to expend the energy to obtain her share certificate from [Bridge to

Life].” (Dkt. 58 ¶ 28.)

        Taking all inferences in Haney’s favor, there is no genuine dispute that a reasonably

diligent plaintiff would have uncovered enough facts to file suit more than two years before

Haney sued. The clock begins to run when a reasonably diligent plaintiff would have discovered

“facts constituting the violation,” which includes the facts necessary to show “that a defendant

made a material misstatement with an intent to deceive—not merely innocently or negligently.”

Merck & Co. v. Reynolds, 559 U.S. 633, 649, 130 S. Ct. 1784 (2010). 8 In other words, the clock

begins to run when the reasonably diligent plaintiff’s investigation permits the plaintiff to “set

forth facts in the complaint showing that it is ‘at least as likely as’ not that the defendant acted

with the relevant knowledge or intent . . . .” Id. (citation omitted)


        8
          Both parties recite the “inquiry notice” standard of cases like Fujisawa Pharmaceutical Co. v.
Kapoor, 115 F.3d 1332, 1335 (7th Cir. 1997), which Merck abrogated. See McCann v. Hy-Vee, Inc., 663
F.3d 926 (7th Cir. 2011) (“[W]e note that Merck . . . disapproved of decisions of ours . . . which had held
that the two-year period begins to run . . . upon ‘inquiry notice.’”).
                                                    14
       Here, the purportedly false statement of fact was, “Upon our receipt of the . . . Affidavit

for all shares of common stock held by you, we will issue to you a new Wyoming stock

certificate . . . .” (Dkt. 1-2.) Issuing a new Wyoming certificate should have taken Bridge to Life

no more than the time to receive the affidavit, plus some negligible amount of time to process it,

plus the time to deliver mail from Wyoming to Wisconsin. Thus, days—a few weeks at most—

after April 8, 2014, Haney should have known that Bridge to Life had not issued her Wyoming

certificate as it stated it would in the redomestication letter. Certainly, a reasonably diligent

plaintiff would have realized the statement was false before the statute of limitations expired.

       Discovering that Bridge to Life made that statement with scienter was a simple matter of

asking Bridge to Life within a reasonable amount of time where the Wyoming certificate was

and when Haney could expect it. The undisputed facts show that when Haney eventually

inquired after her shares—more than four years after she submitted her affidavit—Bridge to Life

informed her that it believed that she had agreed to relinquish her shares. Moreover, other

shareholders in the same situation inquired and collected enough information to sue for fraud

more than two years before Haney did—the Kravetzes sued in 2015. (Dkt. 37 at 9; dkt. 58 ¶¶ 63–

65.) On the other hand, there is nothing in the record suggesting that Haney could not have

uncovered a potential claim by August 9, 2016 had she exercised any diligence.

       Haney provides two central reasons why she could not have discovered facts supporting

scienter by August 9, 2016. First, she claims that she needed to see discovery from the other

fraud lawsuits like Kravetz v. Bridge to Life to learn that Bridge to Life allegedly systematically

reviewed and canceled disfavored shareholders’ shares during the redomestication. But that is

not a fact she had to discover to support a fraud claim. All she needed to discover was that

Bridge to Life knowingly rather than negligently misled when it said, “we will issue to you a



                                                  15
new Wyoming stock certificate.” Merck, 559 U.S. at 649. Although Bridge to Life’s treatment of

other shareholders may support an inference of scienter, it is not a necessary fact that Haney had

to discover before filing suit.

        Second, Haney argues that the court cannot assume that Bridge to Life would have been

as candid with her if she had asked after her certificate earlier. Haney thus proposes that the court

must infer that if she had been reasonably diligent and inquired about her missing certificate

earlier, Bridge to Life would have ignored her, stonewalled her, or made up a different pretext

instead of explaining that it thought Haney had relinquished her shares.

        But none of those inferences would save Haney’s claims. Any answer Bridge to Life

gave to a reasonably diligent inquiry, coupled with its continued failure to issue the certificate,

would have sufficed to uncover facts supporting scienter. Had Haney asked, “Where is the

Wyoming certificate you promised?”—the bare minimum amount of diligence—any response

other than issuing the certificate would have provided enough evidence to sustain an allegation

of scienter. If Bridge to Life refused to respond, she could infer that it had intentionally duped

her into returning her affidavit and disclaiming her Delaware shares. Indeed, after Haney finally

followed up in 2018, Haney waited only nine days for a response before suing Bridge to Life for

securities fraud, apparently satisfied that she could plausibly allege scienter. (Dkt. 54-8 ¶ 11

(request for shares on July 31, 2018); dkt. 1 (complaint filed August 9, 2018).) Similarly, if

Bridge to Life stonewalled Haney or strung her along, making up excuses why it could not issue

her certificate, a reasonably diligent plaintiff could allege that Bridge to Life never intended to

issue the certificate. Haney cites the Gaffney experience, which inquired about its shares after

similarly not receiving its Wyoming certificates but allegedly received the run-around from

Bridge to Life, which did not officially dispute their shares until 2015. (Dkt. 65 ¶ 29; dkt. 54-12



                                                 16
at 131:23–132:5.) This is evidence against Haney, not for her. Gaffney shows that a reasonably

diligent plaintiff could have discovered facts to support scienter by 2015 even if Bridge to Life

dithered. Yet Haney must show that reasonable diligence could not have uncovered facts to

support scienter until August 9, 2016.

       In short, Haney had two years to sue but took four-and-a-half years. Although the

discovery rule delays the start of the limitations period, to benefit from it, Haney must show that

a reasonably diligent plaintiff would not have discovered facts to support an actionable inference

of scienter after two-and-a-half years of stonewalling or silence without receiving her Wyoming

certificate. She cannot. Because any reasonable inquiry would have sufficiently uncovered facts

to support a potential claim before August 9, 2016, no matter how Bridge to Life responded to

the inquiry, the securities fraud claims are therefore untimely.

       E.      Declaratory Judgment (Count X)

       Haney’s count for declaratory judgment fails for the same reasons as Slack in addition to

the reasons why Haney’s other claims fail.

                                         CONCLUSION

       The motion for summary judgment is granted in favor of Bridge to Life, Ltd., and against

Camille Haney and Barbara Slack.




Date: March 24, 2020                                  _______________________________

                                                      U.S. District Judge Joan H. Lefkow




                                                 17
